       Case 3:16-md-02741-VC Document 11151 Filed 07/02/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS LIABILITY               MDL NO. 2741
 LITIGATION
                                                 Case No. 3:16-md-02741-VC

 THIS DOCUMENT RELATES TO:                       MOTION FOR EXTENSION OF TIME TO
                                                 FILE RESPONSE TO THE MOTION FOR
 Ramirez, et al. v. Monsanto Co.,                PRELIMINARY APPROVAL OF CLASS
 Case No. 3:19-cv-02224                          SETTLEMENT, APPOINTMENT OF
                                                 INTERIM CLASS AND SUBCLASS
                                                 COUNSEL, DIRECTION OF NOTICE
                                                 UNDER FED. R. CIV. P. 23(e),
                                                 SCHEDULING OF A FAIRNESS HEARING,
                                                 AND STAY OF THE FILING AND
                                                 PROSECUTION OF ROUNDUP-RELATED
                                                 ACTIONS BY SETTLEMENT CLASS
                                                 MEMBERS

    MOTION FOR EXTENSION OF TIME TO FILE RESPONSE TO THE MOTION FOR
   PRELIMINARY APPROVAL OF CLASS SETTLEMENT, APPOINTMENT OF INTERIM
 CLASS AND SUBCLASS COUNSEL, DIRECTION OF NOTICE UNDER FED. R. CIV. P. 23(e),
SCHEDULING OF A FAIRNESS HEARING, AND STAY OF THE FILING AND PROSECUTION
        OF ROUNDUP-RELATED ACTIONS BY SETTLEMENT CLASS MEMBERS

       Plaintiffs, Felton Boston, Ronald Edward Phillips, and Lena Faye Tolbert, by and

through undersigned counsel, and pursuant to Federal Rule of Civil Procedure 6(b)(1)(a)

and Local Rule 6.3, hereby respectfully request an extension of time to file a response with

respect to the pending Motion for Preliminary Approval of Class Settlement for 30 days up

to and including August 7, 2020. In support thereof, Plaintiffs hereby incorporate the

arguments put forth in the Motion for Extension filed by Goldstein Russell, P.C. and Napoli

Shkolnik, PLLC as Docket No. 11149.




                                             1
                                                              MOTION FOR EXTENSION OF TIME
                                                         MDL NO. 2741, CASE NO. 3:16-MD-02741
       Case 3:16-md-02741-VC Document 11151 Filed 07/02/20 Page 2 of 3




                                        CONCLUSION

       For the foregoing reasons, the time to file a response to the motion for preliminary

approval of class settlement, appointment of interim class and subclass counsel, direction of

notice under Fed. R. Civ. P. 23(e), scheduling of a fairness hearing, and stay of the filing and

prosecution of roundup-related actions by settlement class members should be extended for

30 days to and including August 7, 2020.

Dated: July 2, 2020


                                                   Respectfully submitted,

                                                   /s/T. Roe Frazer II
                                                   T. Roe Frazer II; TN BPR No. 35785
                                                   FRAZER PLC
                                                   Burton Hills II
                                                   30 Burton Hills Blvd., Suite 450
                                                   Nashville, TN 37215
                                                   Telephone: (615) 647-6464
                                                   roe@frazer.law

                                                   Counsel for Plaintiff




                                               2
                                                                MOTION FOR EXTENSION OF TIME
                                                           MDL NO. 2741, CASE NO. 3:16-MD-02741
       Case 3:16-md-02741-VC Document 11151 Filed 07/02/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on July 2, 2020, the foregoing was electronically filed with the

Clerk of the Court using the CM/ECF system, which will send notification of such filing on

counsel of record.



Dated: July 2, 2020

                                                 Respectfully submitted,

                                                 /s/T. Roe Frazer II




                                                              MOTION FOR EXTENSION OF TIME
                                                         MDL NO. 2741, CASE NO. 3:16-MD-02741
